DETAILED ACTION
This Office action is in response to the application filed on February 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on February 20, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:  

Regarding to claim 1, it appears that “charged by electrical current passing through the inductor” in lines 7-8, should be “charged by electrical current passing through the inductors”.

Regarding to claim 2, it appears that “the step-down switching element and the inductor” in line 4, should be “the step-down switching elements and the inductors”.

Regarding to claim 5, it appears that “the step-down switching element and the inductor” in line 3, should be “the step-down switching elements and the inductors”.
  
Appropriate correction is required.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (U.S. Pub. 2018/0323707 A1, hereinafter “Yuyama”) in view of Li et al. (U.S. Pat. No. 10, 651, 739 B1, hereinafter “Li”).

In re claim 1, Yuyama discloses a power supply (Fig. 1) comprising: an inverse-conversion circuit (10) which has a plurality of inverse-conversion switching elements (11uH-11wL), and inverse-converts output voltage of a step-down circuit (40) into alternating current (Para. 0031-0037).
Yuyama fails to disclose the step-down circuit which has at least one pair of positive/negative step-down switching elements; at least one pair of positive/negative inductors to which voltage is applied via the step-down switching element, and one pair of positive/negative output capacitors which are connected in series and charged by electrical current passing through the inductor, and steps down input voltage and then outputs; and a control circuit which controls switching of the plurality of step-down switching elements so that the output voltage of the step-down circuit becomes a desired voltage.
Li teaches a power converter circuit (Fig. 3A), comprising a step-down circuit (300a) which has at least one pair of positive/negative step-down switching elements (312 and 322); at least one pair of positive/negative inductors (316 and 326) to which voltage is applied via the step-down switching element (Col. 5, lines 31-67 and Col. 6, lines 1-50), and one pair of positive/negative output capacitors (load 330) which are connected in series and charged by electrical current passing through the inductor (Col. 5, lines 31-67 and Col. 6, lines 1-50), and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuyama to include a step-down circuit which has at least one pair of positive/negative step-down switching elements; at least one pair of positive/negative inductors to which voltage is applied via the step-down switching element, and one pair of positive/negative output capacitors which are connected in series and charged by electrical current passing through the inductor, and steps down input voltage and then outputs; and a control circuit which controls switching of the plurality of step-down switching elements so that the output voltage of the step-down circuit becomes a desired voltage, as disclosed in Li to convert a portion of the power generated by the power source to an appropriate power signal for the power converter system (Col. 1, lines 45-49).

In re claim 2, Yuyama discloses (Fig. 1) wherein the inverse-conversion circuit (10) further has a plurality of regeneration diodes (12uH-12wL) which is provided in parallel with the inverse-conversion switching element (11uH-11wL), and can flow electrical current in an inverse direction (Para. 0031-0037), and wherein the control circuit (13), in a case of electrical current being supplied from an output side of the inverse-conversion circuit (output of inverter device 10), controls switching of the plurality of boosting switching elements so that electrical 
Yuyama fails to disclose wherein the step-down circuit further has at least one pair of boosting switching elements capable of connecting between the step-down switching element and the inductor to an intermediate point of the one pair of output capacitors.
Li teaches a power converter circuit (Fig. 3A), wherein the step-down circuit (300a) further has at least one pair of boosting switching elements (314 and 324) capable of connecting between the step-down switching element (312 and 322) and the inductor (316 and 326) to an intermediate point of the one pair of output capacitors (Col. 7, lines 37-67 and Col. 8, lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuyama wherein the step-down circuit further has at least one pair of boosting switching elements capable of connecting between the step-down switching element and the inductor to an intermediate point of the one pair of output capacitors, as disclosed in Li to convert a portion of the power generated by the power source to an appropriate power signal for the power converter system (Col. 1, lines 45-49).

In re claim 3, Yuyama fails to disclose wherein the step- down circuit further has one pair of positive/negative input capacitors connected in series, and wherein the at least one pair of step-down switching elements is applied with voltage of the input capacitor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuyama wherein the step- down circuit further has one pair of positive/negative input capacitors connected in series, and wherein the at least one pair of step-down switching elements is applied with voltage of the input capacitor, as disclosed in Li to convert a portion of the power generated by the power source to an appropriate power signal for the power converter system (Col. 1, lines 45-49).

In re claim 5, Yuyama fails to disclose wherein the step- down circuit has a plurality of pairs of each of the step-down switching element and the inductor, and wherein the control circuit switches a plurality of pairs of the step-down switching elements at different timings.
Li teaches a power converter circuit (Fig. 3A), wherein the step- down circuit (300a) has a plurality of pairs of each of the step-down switching element and the inductor (Col. 7, lines 37-67 and Col. 8, lines 1-7), and wherein the control circuit (Fig. 6, control system 600) switches a plurality of pairs of the step-down switching elements at different timings (Col. 7, lines 37-67 and Col. 8, lines 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuyama wherein the step-down circuit has a plurality of pairs of each of the step-down switching element and the inductor, and 

In re claim 6, the combination of Yuyama and Li discloses the power supply according to claim 1 (See rejection of claim 1 as explained above).
Yuyama fails to disclose a DC circuit connected to an input side of the step-down circuit.
Li teaches a power converter circuit (Fig. 3A), comprising a DC circuit (302) connected to an input side of the step-down circuit (300a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuyama to include a DC circuit connected to an input side of the step-down circuit, as disclosed in Li to convert a portion of the power generated by the power source to an appropriate power signal for the power converter system (Col. 1, lines 45-49).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 4, the prior art of record fails to disclose or suggest “a forward-conversion circuit which has a plurality of forward- conversion diodes that extract positive voltage and negative voltage from a primary power source of three-phase alternating current, and inputs DC voltage to the step-down circuit” in combination with other limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838